Judgment unanimously affirmed. Memorandum: Under the circumstances of this case, the failure of the People to include in the notice to defendant under GPL 710.30 their intent to use certain statements does not require reversal of his judgment of conviction. The statement, prejudicial though it was, was made known to defendant and fully explored during a suppression hearing held some time before the trial. He had the opportunity to *992excise that particular statement but failed to do so. He cannot now claim surprise. In view of the overwhelming evidence of defendant’s guilt and the court’s strong curative instruction regarding the statement, the error must be viewed as harmless (see People v Crimmins, 36 NY2d 230, 242; People v McGill, 36 AD2d 827, 828). The other issues raised by defendant are without merit. (Appeal from judgment of Niagara County Court, Di Florio, J. — robbery, second degree.) Present — Hancock, Jr., J. P., Doerr, Denman, Boomer and Schnepp, JJ.